                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


CENTRAL STATES, SOUTHEAST
AND SOUTHWEST AREAS PENSION
FUND, and ARTHUR H. BUNTE,
JR., as Trustee,                                      Case No.     17 C 2054

                        Plaintiffs,              Judge Harry D. Leinenweber

          v.

ROBERT BERGQUIST,

                        Defendant.



                        MEMORANDUM OPINION AND ORDER

                                  I.    BACKGROUND

     The relevant facts of this case are not in dispute.                         The

Defendant,     Robert     V.    Bergquist     (“Bergquist”),       was    a   former

shareholder     and     president      of   Genesee-Bay      Constructors,     Inc.

(“Genesee”).    In 2005 he decided to retire and entered into a Stock

Redemption    Agreement        with    Genesee   to   sell   his    50%   ownership

interest back to it.            The terms included a purchase price of

$750,000.00 plus a non-qualified retirement benefit and a life

insurance policy.       The next year his partner sold his 50% interest

back to Genesee.          About the same time Scott Senko (“Senko”)

purchased a one-half interest in the company and in the same year,

Dawn Plantz (“Plantz”), Bergquist’s daughter, purchased the other
half interest in Genesee.     In 2008, Senko sold all his stock back

to the company, leaving Plantz as the sole owner of Genesee.

     A payment schedule had been established for Genesee to pay

Bergquist a set amount each month.         Genesee was able to make such

payments   from     January   2006   through      December     2008,    when,

apparently, Genesee fell on hard times.           It made no payments to

Bergquist in 2009 and only sporadic payments in 2010 and 2011, and

then no payments at all through 2014.          To keep Genesee afloat in

addition to his forbearance, Bergquist agreed to subordinate his

debt to Genesee’s creditor bank as well as to guarantee Genesee’s

line of credit.       Bergquist also amended his Stock Redemption

Agreement to remove the non-qualified retirement benefit as well

as his life insurance policy.

     In June 2011, Genesee effectuated a complete withdrawal from

the Plaintiff Fund, thus incurring a withdrawal liability of

$184,965.45.   On August 15, 2013, the Fund gave notice and made a

demand on Genesee for payment of the withdrawal liability.                  The

notice   required   Genesee   to   make    a   lump   sum   payment    of   the

withdrawal liability by September 1, 2013.            When it failed to do

so, the Fund filed suit against Genesee on July 10, 2014.                    On

August 27, 2014, a default judgment was entered against Genesee in

favor of the fund in the amount of $232,720.51.




                                   - 2 -
       On August 15, 2014, Genesee executed an Assignment of all its

assets to Bergquist purportedly in satisfaction of the Stock

Redemption Agreement.             As a result of the transfer Bergquist

received $168,376.52. After the transfer, Genesee was left without

any assets and an inability to pay its only remaining creditor,

the Plaintiff Fund.        The Fund has now filed this suit against

Bergquist seeking to recover the value of the assets transferred

to him in August 2014.            The suit alleges that this transfer was

made   to   evade    or   avoid    withdrawal    liability    in   violation    of

Section 1392(c) of the Employee Retirement Income Security Act of

1974, as amended by the Multiemployer Pensions Plan Amendments Act

of 1980 29 U.S.C. § 1001 et seq. (the “MPPAA”), and in violation

of the Michigan Uniform Fraudulent Transfer Act, Mich. Comp. Laws

§ 566.31 et seq. (“MUFTA”).             The parties have now cross moved for

summary judgment.

                                  II.    DISCUSSION

                                    A. COUNT I

       Under   the    MPPAA,       an    employer     who   withdraws   from    a

multiemployer pension plan can be forced to pay the plan a sum

approximating the vested but unfunded benefits of the employer’s

employees.     The purpose is to protect the other employees in the

multi-employer plan from having to pay for those benefits.                     The

statute also provides another layer of protection by disregarding


                                         - 3 -
any transaction done by the employer with a principal purpose of

evading or avoiding withdrawal liability.         29 U.S.C. § 1392(c).

      As stated earlier, the principal facts of the case are not in

dispute.     Genesee had a significant withdrawal liability to the

Plaintiff Fund at the time it conveyed all its assets to Bergquist.

Genesee also had a significant liability to Bergquist. While there

is nothing in the law that gives a Fund any greater rights to an

employer’s funds than any other creditor, there is one major

exception found in Section 1392(c), which in effect, gives a

creditor of the employer fewer rights when competing with a fund

for assets.       An employer cannot evade or avoid a withdrawal

liability by removing assets, if such transfer or removal is done

to   evade   or   avoid   the   withdrawal   liability   as    “a   principal

purpose.”    Santa Fe Pacific Corp. v. Central States, Southeast and

Southwest Areas Pension Fund, 22 F.3d 725, 727 (7th Cir. 1994).             A

purpose is “a state of mind inferred from the testimony and other

evidence.” Id.

      While both parties cite Santa Fe, the procedural situation

there is different from that presented in this case.            In Santa Fe,

the 7th Circuit was reviewing a district court’s affirmance of an

arbitrator’s decision, where the arbitrator had the opportunity,

like any trier of fact, to observe the witnesses.             Here the Court

is asked to render a decision based on a summary judgment record,


                                    - 4 -
without the opportunity to observe the witnesses.                      Neither side

comments on this distinction, so the Court will ignore it also.

It   is    important    because    both    sides    give     their   views   of   the

believability of the witnesses, which consist of the Defendant and

his daughter.

      The Plaintiff Fund’s view is straightforward:                    Genesee has

owed Bergquist a large sum of money for several years and he not

only forbore attempting to collect but he provided additional

financial assistance in attempting to keep the company afloat.                     It

was not until the company was out of business and a defendant in

a lawsuit brought by the Fund to collect the withdrawal liability

owed since June 2011, that Genesee, owned one hundred percent by

Bergquist’s        daughter,    disposed   of   all    its    assets    as   partial

repayment of its debt to Bergquist.

      Bergquist counters by pointing out that the Fund had no

greater claim on Genesee’s assets than he did. However, when asked

at deposition the reason for the asset transfer at the specific

time it was made (after the suit was filed but before default

judgment     was    entered),    Bergquist’s       daughter,    Genesee’s    owner,

Plantz, testified:

      Q.     So why was this assignment entered into in August
             of 2014?
      A.     Pretty much because my dad said I’m done. I want
             what is owed to me. There is this.



                                      - 5 -
     Q.    So, Mr. Bergquist approached you and said that’s
           it, no more. Or did you approach him and say we
           are going out of business?
     A.    I honestly - I can’t say. Things were pretty
           bleak, pretty stressful. It was must all – it
           was a bad time.

As stated in Santa Fe:

     The imposition of withdrawal liability in a sale of
     business situation requires only that a principal
     purpose of the sale be to escape withdrawal liability.
     It needn’t be the only purpose; it need only have been
     one of the factors that weighed heavily in the seller’s
     thinking.
                               * * *
     The clear import of ‘a principal’ is to let the employer
     off the hook even if one of his purposes was to beat
     withdrawal liability, provided however that it was a
     minor, subordinate purpose, as distinct from a major
     purpose. To let the employer off even if avoiding such
     liability was a major purpose would ill serve the
     statute’s goal of preventing one employer from unloading
     his pension obligations onto the other employers in a
     multiemployer plan.

Here there were two competing purposes involved in the transfer of

all of Genesee’s assets to Bergquist.       The first is the not

unreasonable desire of a daughter to provide some recompense to

her father after the family business went kaput.   The other was to

unload the withdrawal liability.   Bergquist had (presumably) spent

money in helping his daughter keep the business going.        He had

sold his stock back to the company in return for some retirement

income and an insurance policy.    The company was unable to make

the retirement income payments nor maintain the life insurance

policy.   So, Genesee did owe him the money he received.   However,


                               - 6 -
on the other side of the ledger, Platz was aware of the withdrawal

liability which at the time of the transfer to Bergquist was

substantially higher than the value of the company.                        Genesee had

been sued by the Fund.             She was aware of the pending suit and,

presumably, that the company was in default and in line for a

substantial judgment to be levied against it.                         Once there was a

judgment    lien,    it    would    not    be     possible      for    Genesee    to    pay

Bergquist.       There is no indication that Bergquist intended to sue

Genesee    for    non-payment.           There    is    also    no    indication       that

Bergquist was destitute at the time.                   Under these facts it is not

possible    to    say     that   getting    Genesee       off    the    hook     for    the

withdrawal liability was a minor consideration.

     The Court therefore finds in favor of the Plaintiff Fund and

against Bergquist.         The Plaintiff’s Motion for Summary Judgment is

granted and the Motion for Summary Judgment by Bergquist is denied

as to Count I, Section 1392(c).

                                    B.    Count II

     With respect to Count II, under Section 566.34 of MUFTA, an

intent to defraud must be proved.                The Court finds that there are

questions    of    fact    concerning       the    intent      of     Genesee    when    it

transferred all its assets to Bergquist.                       The mere fact that a

debtor prefers one debtor to the exclusion of another does not

amount to fraud.        There is no doubt that Bergquist was a creditor


                                          - 7 -
of Genesee and his debt was legitimate.                While Plaintiff Fund

contends that there are numerous “badges of fraud,” the only one

clearly applicable is that Bergquist was the father of Platz, and

thus was an insider.         MCL 561.31(g).       The Motion for Summary

Judgment is denied with respect to Section 566.34.

       However, the case is different with respect to the Plaintiff

Fund’s claim under MCL § 566.38(2).         Under this Section a transfer

is fraud if (1) the creditor’s claim arose before the transfer—

here the claim arose when Genesee withdrew from the fund, i.e.,

June   25,   2011;   (2)   the   transfer   was   to    an   insider—here   to

Bergquist, the father of Plantz, Genesee’s sole owner; (3) the

debt paid was antecedent—it arose as a result of stock redemption

agreement; (4) the debtor was insolvent—the transfer included all

of the assets of Genesee; and (5) the insider had reasonable cause

to believe Genesee was insolvent. MCL § 566.38(2).             Bergquist was

the former owner and was aware that he received all the assets of

Genesee and he knew that Genesee had withdrawn from the Fund and

had a substantial withdrawal liability that could no longer be

paid after the assets were transferred to him. In answer Bergquist

cites § 566.38(6), which provides a defense to a § 566.35(2) claim

where, as would be applicable here:          if the transfer was made in

the ordinary course of the business.          However, a transfer of all

a firm’s assets can hardly be described as in the ordinary course


                                    - 8 -
of the business.    This provision is meant to include repetitive

payments such as insurance premiums, payroll, etc.        In re DCT.,

Inc., 295 B.R. 236, 239 (Bank. E.D. Mich. 2003).

     Accordingly, Summary Judgment is granted in favor of the

Plaintiff Fund and against the Defendant on Count II.     Defendant’s

Motion for summary judgment is denied.

                         III.   CONCLUSION

     For the reasons stated herein, Plaintiff’s Motion for Summary

Judgment is granted as to Count I and Count II.     Defendant’s Motion

for Summary Judgment is denied as to Count I and Count II.

     The Plaintiff Fund is to set forth its claim for damages and

the Defendant may file its objections.       The Court will then rule

on the damages issues.   Plaintiff is given one week to file its

claim and Defendant has one week to respond.


IT IS SO ORDERED.




                                        Harry D. Leinenweber, Judge
                                        United States District Court

Dated: 4/24/2019




                                - 9 -
